Citation Nr: 0408937	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  96-15 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service-connected lumbar strain with spondylosis, from 
March 6, 1995, through August 15, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his significant other


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel



INTRODUCTION

The veteran served on active duty from September 1978 to 
August 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 decision that denied a disability 
evaluation in excess of 10 percent for service-connected 
lumbar strain with spondylosis.  The veteran submitted a 
notice of disagreement (NOD) in August 1995, and the RO 
issued a statement of the case (SOC) in March 1996.  The 
veteran submitted a substantive appeal later that same month.

In November 1999, the RO increased the disability evaluation 
to 20 percent for lumbar strain with spondylosis, effective 
March 6, 1995 (the date of receipt of the claim).

In October 2001, the RO increased the disability evaluation 
to 40 percent for lumbar strain with spondylosis, effective 
August 16, 2001 (the date of a VA examination).  In 
correspondence submitted by the veteran in November 2001, the 
veteran indicated that this action satisfied his appeal, 
except for the effective date of August 16, 2001.  He 
contended that his appeal for an increased disability rating 
has been pending since 1995.  Notwithstanding the RO's 
characterization of the claim remaining on appeal as one for 
an "earlier effective" date, what the veteran is actually 
seeking, is entitlement to a rating higher than the 20 
percent rating assigned prior to August 16, 2001; hence, the 
Board has recharacterized the issue as on the title page.  

In September 2003, the veteran (and a witness) testified 
during a hearing before the undersigned in Washington, DC; a 
transcript of that hearing is of record.

During the Board hearing, the veteran's representative 
contended that the veteran is entitled to a total disability 
rating based on individual unemployability (TDIU), to include 
on an extra-schedular basis.  As that issue has not been 
adjudicated by the RO, it is not properly before the Board, 
and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  For the period from March 6, 1995, through August 15, 
2001, the veteran's service-connected lumbar strain with 
spondylosis was manifested by objective evidence of overall 
moderate limitation of motion, and likely additional 
functional loss due to pain; together, these symptoms produce 
functional impairment comparable to severe limitation of 
motion.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for a 40 percent rating for service-connected lumbar 
strain with spondylosis from March 6, 1995, to August 15, 
2001, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.45, 4.71a, Diagnostic Code 5292 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition of the claim for a 
disability rating in excess of 20 percent for service-
connected lumbar strain with spondylosis from March 6, 1995, 
to August 15, 2001, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.

II.  Factual Background

Service medical records show that, in May 1982, the veteran 
was trapped under a five-ton truck that had rolled over, 
sustaining multiple injuries.

In a February 1986 rating decision, the RO granted service 
connection for residuals of lumbosacral strain, and assigned 
a zero percent rating under Diagnostic Code 5295, effective 
from the day following the date of discharge in August 1985.  

A report of VA examination, dated in December 1989, shows a 
diagnosis of lumbosacral strain with residual discomfort and 
decreased range of motion.

In a February 1990 rating decision, the RO assigned an 
increased evaluation for the service-connected residuals of 
lumbosacral strain from zero percent to 10 percent, effective 
in May 1989.
  
In a decision promulgated by the Board in January 1991, the 
Board denied a disability evaluation in excess of 10 percent 
for service-connected residuals of lumbosacral strain.

Records received from the Social Security Administration in 
January 1991 show that the veteran was considered to be 
disabled as of August 1986; and that he could not perform any 
sustained standing and walking, bending or lifting, due to 
residuals of his pelvic fracture, ankle fracture, and chronic 
low back pain.

A report of VA examination, dated in April 1992, shows a 
diagnosis of history of severe spine injury with residual low 
back pain and motor and sensory radiculopathy.

On March 6, 1995, the veteran submitted a claim for an 
increased disability evaluation for service-connected 
residuals of lumbosacral strain.

The veteran underwent an orthopedic consultation in March 
1995.  X-rays at that time revealed mild degenerative changes 
involving the apophyseal joints at L5-S1.  The physician 
noted X-rays as positive for facet arthropathy, and assessed 
the veteran with low back pain.  The physician also 
prescribed medications and a back brace for the veteran.

VA progress notes, dated in December 1997, show that the 
veteran had bent down to pick up a rake and felt a pop in his 
back.  He denied numbness or tingling, but was unable to bend 
low, sit, or lay down.  The physician diagnosed the veteran 
with a left herniated disk.

Additional VA progress notes, dated in December 1997, show an 
assessment of chronic low back pain with mild radicular 
component.

In April 1998, the veteran underwent nerve conduction 
velocity and electromyography (EMG) studies to the right 
upper and lower extremities.  Testing results reveal no 
electrical evidence of peripheral neuropathy or compression 
neuropathy, and note the possibility of cervical or lumbar 
radiculopathy could not be tested without needle tests that 
had been refused by the veteran.

An MRI scan of the veteran's lumbar spine in March 1998 
reveals mild disc bulging at L3-L4 and L4-L5, without 
evidence of central or foraminal stenosis or of root 
compression.   

During a VA contract examination in September 1998, the 
veteran complained that the pain in his back, accentuated by 
motion, prevented him from being gainfully employed.

VA clinical records, dated in July 1999, show that the 
veteran reported he was gardening and felt his back "go 
out."  The physician diagnosed the veteran with acute 
exacerbation of low back pain and herniated disks. 

The veteran underwent a VA contract examination in August 
1999.  His history revealed pain in the lower back, radiating 
mainly posteriorly and to the left lower extremity.  The 
veteran reported stiffness, severe at times, which bothered 
him daily, precipitated by bending, physical exertion, and 
lifting.  The veteran wore a back brace two hours daily, as 
needed, and had problems functionally with his job-unable to 
bend, lift, or twist, secondary to back pain.  

On examination, the veteran appeared in mild distress with 
regard to his back, and he ambulated with an antalgic gait 
favoring the left leg.  The physician noted tenderness to 
palpation in the paraspinal muscles bilaterally, and that the 
veteran sat with a rather straight back.  Range of motion of 
the back was to 75 degrees on flexion, to 15 degrees on 
extension, to 15 degrees on right lateral bending and 20 
degrees on left lateral bending, and to 35 degrees of 
rotation to the right and left.  X-rays revealed spondylosis 
involving the L5-S1 facet joints with sclerosis.  The 
physician diagnosed the veteran with lumbar spondylosis, 
noting that the condition limited the veteran's ability to 
bend, lift things, and twist.

VA progress notes dated in January 2000 show that the veteran 
complained of lower right back pain with movement.

In February 2001, the veteran reported constant pain in his 
back, and that medications helped some, but not as much as 
before.

X-rays taken of the veteran's lumbar spine in August 2001 
showed no spondylolisthesis.

III.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

For the period from March 6, 1995, to August 15, 2001, the 
veteran's lumbar strain with spondylosis, from disability is 
rated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5295-5292.  While a hyphenated diagnostic 
code generally reflects rating by analogy (see 38 C.F.R. 
§§ 4.20 and 4.27), here, the RO has considered both 
diagnostic codes, alternatively.  

Under Diagnostic Code 5295, a 10 percent rating is 
established for lumbosacral strain with characteristic pain 
on motion; a 20 percent rating is established when there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; a 40 percent 
rating is established when there is severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

In the alternative, the veteran's disability may be evaluated 
under Diagnostic Code 5292, pertaining to limitation of 
motion of the lumbar spine.  Under that code, a 10 percent 
rating is assignable for slight limitation of motion, a 20 
percent rating for moderate limitation of motion, and a 40 
percent rating for when there is severe limitation of motion.  

The Board also points out that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria. 
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).

Considering the evidence of record in light of the applicable 
rating criteria, for the period in question, and resolving 
all reasonable doubt in the veteran's favor (see 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 3.102), the Board finds that there 
is objective evidence of overall moderate limitation of 
motion of the lumbar spine and sufficient evidence of 
additional functional loss due to pain to warrant assignment 
of the maximum 40 percent rating under Diagnostic Code 5292. 

On VA contract examination in August 1999, the physician 
documented significant (more than slight) degrees of 
limitation of flexion, extension, and lateral bending of the 
veteran's lumber spine.  There is also evidence of radiating 
pain, from the lower back to the left lower extremity.    

The evidence also indicates that the veteran experiences 
functional loss, in addition to that shown objectively, due 
to pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. at 204-7.  In this regard, the Board notes that the 
veteran has repeatedly reported pain in his lower back that 
has progressively worsened, and, which according to the 
veteran, prevents him from performing physical activities 
related to his trade as a mechanic, and some intermittent 
carpentry work.  The veteran also wears a back brace.  
Likewise, the physician at the August 1999 examination noted 
limitations in the veteran's ability to bend, lift things, 
and twist.  The fact that the veteran experiences additional 
functional loss due to pain is also supported by X-ray and 
MRI findings, which show mild degenerative changes in March 
1995 and mild disc bulging in March 1998.
 
Given the objective findings, the veteran's complaints, the 
provisions of 8 C.F.R. §§ 4.40 and 4.45, and DeLuca, and 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that the evidence from March 6, 1995, to 
August 15, 2001 suggests overall disability more comparable 
to severe limitation of motion, so as to warrant assignment 
of a 40 percent evaluation under Diagnostic Code 5292. 

The Board notes that a 40 percent rating is also the maximum 
assignable under Diagnostic Code 5295, and that no higher 
evaluation is assignable under any other potentially 
applicable diagnostic code providing for an evaluation in 
excess of 40 percent.  While there are notations suggesting 
mild disc disease prior to August 16, 2001, the evidence of 
record does not establish a firm diagnosis disc syndrome so 
as to warrant evaluation, alternatively, under Diagnostic 
Code 5293 (now 5243), or if applicable, to warrant the next 
higher, 60 percent evaluation for pronounced disability under 
that diagnostic code.  See 38 C.F.R. § 4.71a.  

For the foregoing reasons, the Board finds that a 40 percent, 
but no higher, rating for service-connected lumbar strain 
with spondylosis is warranted for the period from March 6, 
1995, through August 15, 2001,.  See 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5292; Deluca, 8 Vet. App. at 204-7.   




ORDER

A 40 percent rating for lumbar strain with spondylosis, from 
March 6, 1995, through August 15, 2001, is granted, subject 
to the law and regulations governing the payment of monetary 
awards.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



